Order entered October 26, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00760-CR

                        BERNARD ANDRE EDWARDS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76339-Y

                                          ORDER
       The Court has before it appellant’s October 13, 2016 “Rule 2 Suspension Motion.” In the

motion, appellant states he has no access to a copier and asks the Court to allow him to file a

single copy of his pro se response to appellate counsel’s September 28, 2016 Anders brief. We

GRANT appellant’s motion. Appellant shall be allowed to file a single copy of his pro se

response.


                                                     /s/   LANA MYERS
                                                           JUSTICE